Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0251
                     Lower Tribunal No. F99-41138A
                          ________________


                              Willie Brown,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Willie Brown, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Washington v. State, 335 So. 3d 1270 (Fla. 3d DCA

2022).




                                 2